DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-3 are pending in this application.
Drawings
The drawings are objected to because Figure 4 is not of sufficient clarity, i.e. axis numbers and labels along with the legend and title are blurry and not legible.  Figures 1 and 2 are not to sufficient scale to show distinguishing features. Figures 5-11 do not conform to the standards for drawings as set forth in Patent Rule 1.84 which states “color drawings must be of sufficient quality such that all details in the drawings are reproducible in black and white in the printed patent.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities: 
Regarding Claim 1, the limitation “the propellant injection can be single propellant or bi-propellant” should be “the propellant is a single propellant or a bi-propellant”; and 
the limitation “the injection port can be sonic-injection port or supersonic-injection port” should be “the injection port is a sonic-injection port or a supersonic-injection port”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

	In regards to Claim 2, the limitation “an analog controller coupled to the device, the analog controller configured to throttle up or throttle down thrust on the device” is not being treated in accordance with §112(f) since the term “analog computer” is defined by Wikipedia as “a type of computer that uses the continuous variation aspect of physical phenomena such as electrical, mechanical, or hydraulic quantities (analog signals) to model the problem being solved”.  Thus an “analog controller” is interpreted as a control device that uses continuous variation of physical phenomena to provide control, which implies sufficient structure to perform the recited function.
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 3 is rejected under 35 U.S.C. 112(a) because the claim purports to invoke 35 U.S.C. 112(f) but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-3 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.

The term “higher mission-average engine Isp performance” in claim 1 is a relative term which renders the claim indefinite. The term “higher mission-average engine Isp performance” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claim and specification do not establish a base Isp performance for that is used to determine when a higher Isp performance is reached. Therefore it is unclear what is deemed to be a “higher mission-average engine Isp performance”.  For the purposes of this examination the limitation will be interpreted as any increase in Isp relative to any other Isp at any point.
The limitation “the propellant injection can be single propellant or bi-propellant” renders the claim indefinite.  It is unclear, specifically in light of the specification, what propellant injection is being referred to in the limitation. For instance, the specification in Paragraph 0025, describes the liquid rocket engine including a primary injection port for propellant and the claim limitation “a secondary propellant injection port” infers another propellant injection port included in the structure.  Therefore it is unclear whether the propellant injection is referring to the primary injection of propellant, the secondary injection of propellant, both or none.  For the purposes of this examination the limitation will be interpreted as any propellant injection in the liquid rocket engine.
 
Claim 2 depends from Claim 1 and rejected accordingly.

The term “higher engine specific impulse (Isp) performance” in claim 3 is a relative term which renders the claim indefinite. The term “higher engine specific impulse (Isp) performance” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claim and specification do not establish a base Isp performance for that is used to determine when a higher Isp performance is reached. Therefore it is unclear what is deemed to be a “higher engine specific impulse (Isp) performance”.  For the purposes of this examination the limitation will be interpreted as any increase in Isp relative to any other Isp at any point.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kimura (U.S. Pre-grant Publication 2009/0235639), hereinafter Kimura.

Regarding Independent Claim 1, Kimura discloses a thrust augmentation device for liquid rocket engine that will enable higher thrust throttling capability also with a higher mission-average engine Isp performance (Figures 7-9 – the device shown for the liquid rocket engine provides an increase in Isp at a later point in flight as shown in Figure 9), the device
comprising:
a dual bell nozzle (Paragraph 0026 – the engine has a dual bell nozzle);
a secondary propellant injection port, 45, at the first and second bell nozzle interface (Figure 8 – the secondary propellant injection port is at the interface between the first bell nozzle, 20, and the second bell nozzle, 30);
the primary injection is a bi-propellant (Paragraph 0037 – the rocket engine uses liquid oxygen and liquid hydrogen and therefore is a bi-propellant rocket engine. Thus the primary injection is a bi-propellant injection); and
the injection port is a sonic-injection port (Paragraph 039 – the injection port includes a tapered portion, 44, which acts as a throat to accelerate the flow.  According to aerodynamic principles in order to accelerate the flow using the throat, as shown by Kimura, the throat must cause a choked condition at the throat which includes the flow being at least at a sonic velocity, since the conduit diverges out to the initial size.  Thus if the flow was not choked the flow would slow as the conduit diverged.  Thus since the flow is accelerated the flow is choked and thus the port is a sonic port).

Regarding Claim 3, Kimura discloses thrust augmentation device for liquid rocket engine that enables propellant flow distribution to main combustion chamber resulting in a higher engine specific impulse (Isp) performance (Figures 7-9 – the device shown for the liquid rocket engine provides an increase in Isp at a later point in flight as shown in Figure 9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is rejected under 35 U.S.C. 103 as being unpatentable over, in view of Kimura in view of Hausmann (U.S. Patent No. 3,010,280), hereinafter Hausmann.

Regarding Claim 2, Kimura discloses the invention as claimed and discussed above. Kimura does not disclose an analog controller coupled to the device, the analog controller configured to throttle up or throttle down thrust on the device.
However, Hausmann teaches a rocket nozzle system (Figure 1) with secondary injection device for injection into the nozzle (oxidizer is injected into the nozzle, 18,) with an analog controller (32, 34, 36, 48, 50, and 52) coupled to the device (the analog controller is in the connected to the duct, 38, that feeds the fluid into the nozzle), the analog controller configured to throttle up or throttle down thrust on the device (Column 1, Lines 12-27 and Column 2, Line 39- Column 3, Line 2 – the analog controller uses pressure force to move a valve element, 34, to throttle up or down the amount of oxidizer provided to the nozzle thereby effecting the expansion area of the nozzle and the thrust generated by the rocket).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Kimura by using an analog controller to control the valve, 47, and the injection of fluid in the nozzle, as taught by Hausmann, resulting in an analog controller coupled to the device, the analog controller configured to throttle up or throttle down thrust on the device in order to provide a simple and positive means of effectively varying the exit area of the nozzle (Hausmann – Column 1, Lines 28-33).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT THOMAS whose telephone number is (571)272-4813. The examiner can normally be reached Monday-Friday 8:00am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE ROBERT THOMAS/Examiner, Art Unit 3741